         Case 2:16-cr-00390-GAM Document 73 Filed 03/02/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                               v.                     :              CRIMINAL ACTION
                                                      :              Nos. 15-443-3, 16-390-1
SHARAE JOHNSON COLEMAN                                :
                                                      :


McHUGH, J.                                                                    March 2, 2021


                                        MEMORANDUM

       This is a motion for compassionate release under 18 U.S.C. § 3582. Petitioner Sharae

Johnson Coleman was found guilty by a jury of conspiracy to commit bank robbery and aiding

and abetting bank robbery. After her conviction she pleaded guilty to those crimes, together with

separate charges of conspiracy to commit bank fraud and aggravated identity theft, arising out of

other fraudulent conduct as a bank teller. In total, she faced a guideline range of 87 to 102 months.

Despite her having proceeded to trial in the face of strong evidence, the Government offered her a

meaningfully reduced sentence of 65 months. This was undoubtedly a function of her lack of prior

criminal history.

       Ms. Johnson Coleman has served approximately 41 months at FCI Alderson, and now

seeks early release because of the COVID pandemic. Having reviewed the record, the motion will

be denied.

       The statute requires “extraordinary and compelling reasons” to grant release. 18 U.S.C.

§3582 (c)(1)(A)(i). Defendant fails to meet that standard. Ms. Johnson Coleman is 33 years old


                                                 1
             Case 2:16-cr-00390-GAM Document 73 Filed 03/02/21 Page 2 of 4




and generally in good health. She suffers from migraine headaches, requiring treatment, but to

date there does not appear to be any increased risk to such patients from COVID. She has one risk

factor: Ms. Johnson Coleman is mildly obese, with a body mass index (BMI) that she asserts is

32.9. The Centers for Disease Control (CDC) have now identified obesity — patients with a BMI

of above 30 kg/m2 —as presenting a risk of severe disease to those infected by COVID. See

Centers for Disease Control and Prevention, People with Certain Medical Conditions (updated

Feb 22, 2021). 1 Separately, the CDC has categorized three classes of obesity, and fortunately

Defendant is in the lowest risk category, class 1. See Centers for Disease Control and Prevention,

Defining Adult Overweight and Obesity. 2

           Ms. Johnson Coleman’s fears about the pandemic are understandable. Nonetheless, the

Court of Appeals had made clear that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020). Clearly, the efforts of the Bureau of Prisons have been met with mixed success, as

outbreaks have occurred. At Alderson, cases among inmates and staff have been modest in number,

with good outcomes and no deaths. See Federal Bureau of Prisons, Coronavirus (updated March

1, 2021). 3 On balance, I cannot say that a single risk factor, at the low end of the applicable range,

provides an extraordinary and compelling reason against the background of an institution with a

strong record of coping with the pandemic.




1
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
2
    https://www.cdc.gov/obesity/adult/defining.html
3
    https://www.bop.gov/coronavirus/
                                                         2
             Case 2:16-cr-00390-GAM Document 73 Filed 03/02/21 Page 3 of 4




           Ms. Johnson Coleman cites the unfortunate reality that the COIVD pandemic has

disproportionately affected African American citizens. But no researcher has suggested a

biological vulnerability, and the data reviewed by one district court supported the conclusion that

such disparities are a product of inequities in the availability of health care. See United States v.

Bowman, No. 08-10086, 2020 WL 5569584, at *2 (C.D. Ill. Sept 17, 2020). The CDC has reached

a similar conclusion. See Centers for Disease Control and Prevention, Covid-19 Racial and Ethnic

Health Disparities (last visited Feb. 25, 2021). 4

           Even when a defendant shows extraordinary and compelling reasons for release, courts

must consider the factors set forth in 18 U.S.C. § 3553(a) to determine whether early release is

merited. 18 U.S.C. § 3582(c)(1)(A). Those factors include “the nature and circumstances of the

offense and the history and characteristics of the defendant;” “the need for the sentence imposed

. . . to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense . . . to afford adequate deterrence to criminal conduct . . . [and] to

protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(1)-(2).

           After analyzing these factors, even if I deemed her one risk factor to be compelling, I would

still conclude that Ms. Johnson Coleman’s sentence should not be reduced. I remain struck by the

seriousness of the Ms. Johnson Coleman’s conduct. She was not incarcerated simply for identity

theft, but for her participation in a bank robbery in which her co-workers were terrorized. Her

denial of responsibility for her actions was striking, as was her posting of a rat emoji and

derogatory statements on social media targeting someone she believed was cooperating with the

Government. PSIR, ¶¶ 9-10. Her allocution at sentencing was brief and perfunctory. Sent. Tr.

1/17/2018, p. 15. By any measure, the sentence negotiated by the Government following her



4
    https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/racial-ethnic-disparities/index.html

                                                          3
         Case 2:16-cr-00390-GAM Document 73 Filed 03/02/21 Page 4 of 4




conviction by a jury represented a significant accommodation to Ms. Johnson Coleman. Absent

far more compelling circumstances, I am obliged to conclude that her release at this time would

fail to recognize the seriousness of her crimes, promote respect for the law, and could also fail to

deter her from future criminal conduct notwithstanding her contention that she is now a changed

person. Accordingly, the motion for compassionate release is denied.




                                                             s/ Gerald Austin McHugh
                                                             United States District Judge




                                                 4
